Citation Nr: 1711900	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-42 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Attorney Jerrold A. Sulcove


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 1988 with subsequent service in the Army National Guard.  The Veteran was in a period of inactive duty for training from August 27-29, 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 hearing in Washington, DC; a transcript is of record.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a back disability.  The service records show that during a period of inactive duty training from August 17-29, 1999, the Veteran struck his chest on a log while completing an obstacle course, causing pain and discomfort in his chest and ribcage.  At private emergency room treatment on August 29, 1999, the Veteran complained of chest pain.  

Private treatment records from December 1999 show that the Veteran complained of low back pain that began when he woke up three days before.  The Veteran said that he was not aware of having strained his back or of any trauma to his back and that he saw a chiropractor.  He was diagnosed with low back pain, likely representing benign muscular strain.  A November 2005 private lumbar spine MRI showed mild degenerative disc disease and spondylosis.  The Veteran's primary care physician wrote in November 2005 that the Veteran was unable to perform his regular duties due to an L-5 injury.  

In September 2012, a private chiropractor wrote that he had treated the Veteran for over 10 years on an as needed basis for low back pain, stiffness, and tightness.  

A private advanced registered nurse practitioner (ARNP) reviewed the record in March 2015 and opined that it was at least as likely as not that the Veteran's current lumbar spine condition was secondary to, related to, and/or aggravated by the August 27-29, 1999, obstacle course injury.  Since the record shows that the Veteran has a back disability that may be related to an incident from service, he must be scheduled for a VA examination before the claim can be decided on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records to September 2012 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from September 2012 to the present while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2012 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of a back disability.  The examiner must be given full access to the Veteran's complete VA claims file for review and must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any back disability is related to service or was incurred in service, including the August 27-29, 1999 obstacle course injury. 

The examiner must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  

The examiner is asked to discuss the August 1999 treatment records from Valley Health System/Winchester Medical Center and the March 2015 opinion from the private ARNP.

If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for a back disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




